Title: William Lee to the American Commissioners, 23 January 1779: résumé
From: Lee, William
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


<Frankfort-on-Main, January 23, 1779: In following my instructions from the state of Virginia to procure cannon, arms, and ammunition from the French ministry, I applied to Vergennes, who thought it best that you should apply to the prince de Montbarey, the business falling within the department of the Secretary of War. Consequently, I request your help and enclose a list of articles needed. The state will pay as soon as circumstances permit and will send their commodities to Europe for that purpose. I have no doubt that you will be willing to render this service, and if you should succeed, please inform me at which ports these articles can be delivered, and I will have them shipped to Virginia.>
